Opinion issued February 11, 2021.




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00175-CV
                            ———————————
                        JULIE A. ROBERTS, Appellant
                                         V.
                 NEXUS HEALTH SYSTEMS, INC., Appellee


                    On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Case No. 2016-84120


                          MEMORANDUM OPINION

      Appellant, Julie A. Roberts, and appellee, Nexus Health Systems, Inc., have

filed a joint motion to dismiss this appeal. They represent that they “have agreed to

a settlement to fully and finally resolve the . . . litigation” and request that we
dismiss the appeal with each party bearing its own costs. See TEX. R. APP. P.

42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant the motion and dismiss the appeal, with costs taxed

against the party incurring same. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).

                                  PER CURIAM

Panel consists of Justices Kelly, Landau, and Hightower.




                                          2